                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    WAYNE SOLEE,                                         Case No. 2:18-CV-2350 JCM (BNW)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     BRE/HC LAS VEGAS PROPERTY
                      HOLDINGS, LLC, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is plaintiff Wayne Solee’s motion to remand. (ECF No. 23).
               14
                      Defendants GMRI, Inc. (“GMRI”) and BRE/HC Las Vegas Property Holdings, LLC (“BRE”)
               15
                      filed a response. (ECF Nos. 26, 29). Solee did not file a reply and the time to do so has passed.
               16
                             Also before the court is GMRI’s motion to dismiss. (ECF No. 3). Solee filed a response.
               17
                      (ECF No. 11). GMRI did not file a reply and the time to do so has passed.
               18
                      I.     Facts
               19
                             This action arises from a trip and fall that occurred in a parking lot adjacent to a Bahama
               20
                      Breeze restaurant located at 375 Hughes Center Drive, Las Vegas, Nevada 89109. (ECF No. 3-
               21
                      2). The amended complaint contains the following allegations:
               22
                             On June 28, 2016, Solee was returning to his vehicle in the parking lot adjacent to
               23
                      Bahama Breeze. (ECF No. 1-1). Solee inadvertently stepped into a sinkhole, fell, and hit his
               24
                      head on a cement curb. Id. At the time of the incident, BRE owned the parking lot and leased
               25
                      the premises to GMRI. Id. Neither defendants displayed warning signs of the parking lot’s
               26
                      dangerous condition. Id.
               27
               28

James C. Mahan
U.S. District Judge
                1            On August 8, 2017, Solee initiated this personal injury action in Nevada state court
                2     against BRE.    (ECF No. 3-2).       On August 29, 2018, in response to Solee’s request for
                3     production of documents, BRE disclosed contracts showing that GMRI was the lessee of the
                4     parking lot. (ECF No. 11-4). On October 30, 2018, Solee filed a motion for leave to amend
                5     pursuant to Nevada Rule of Civil Procedure (“NRCP”) 15(a). (ECF No. 11-6). Three weeks
                6     later, the state court granted the motion, holding that Solee had shown good cause. (ECF No. 11-
                7     8).
                8            On December 11, 2018, GMRI removed this action to federal court. (ECF No. 1). Now,
                9     Solee moves to remand this case to state court. (ECF No. 3). GMRI also moves to dismiss
              10      pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 3).
              11      II.    Legal Standard
              12             a. Remand
              13             Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger,
              14      437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case
              15      unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of Colville
              16      Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              17             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              18      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              19      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              20      charged with notice of removability “until they’ve received a paper that gives them enough
              21      information to remove.” Id. at 1251.
              22             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              23      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              24      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              25      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              26      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              27      order or other paper’ from which it can determine that the case is removable. Id. (quoting 28
              28      U.S.C. § 1446(b)(3)).

James C. Mahan
U.S. District Judge                                                  -2-
                1            A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
                2     1447(c). On a motion to remand, the removing defendant faces a strong presumption against
                3     removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
                4     Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
                5     (9th Cir. 1992).
                6            b. Failure to state a claim
                7            A court may dismiss a complaint for “failure to state a claim upon which relief can be
                8     granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
                9     statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              10      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              11      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              12      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              13      omitted).
              14             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              15      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              16      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. 662, 678 (citation
              17      omitted).
              18             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              19      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              20      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              21      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              22      conclusory statements, do not suffice. Id. at 678.
              23             Second, the court must consider whether the factual allegations in the complaint allege a
              24      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              25      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              26      the alleged misconduct. Id. at 678.
              27             Where the complaint does not permit the court to infer more than the mere possibility of
              28      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”

James C. Mahan
U.S. District Judge                                                   -3-
                1     Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
                2     line from conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at
                3     570.
                4            The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                5     1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
                6            First, to be entitled to the presumption of truth, allegations in a complaint or
                             counterclaim may not simply recite the elements of a cause of action, but must
                7            contain sufficient allegations of underlying facts to give fair notice and to enable
                             the opposing party to defend itself effectively. Second, the factual allegations that
                8            are taken as true must plausibly suggest an entitlement to relief, such that it is not
                             unfair to require the opposing party to be subjected to the expense of discovery
                9            and continued litigation.
              10      Id.
              11      III.   Discussion
              12             Two motions are pending before the court. First, the court will deny Solee’s motion to
              13      remand because Solee did not file the motion to remand within thirty days after removal.
              14      Second, the court will deny GMRI’s motion to dismiss because the statute of limitations does not
              15      bar Solee’s claims against GMRI.
              16             a. Remand
              17              “A motion to remand on the basis of any defect other than lack of subject matter
              18      jurisdiction must be made within 30 days after the filing of the notice of removal . . .” 28 U.S.C.
              19      § 1447(c). Solee filed his motion to remand over four months after GMRI removed this action to
              20      federal court and Solee is not moving to remand for lack of subject matter jurisdiction. See (ECF
              21      No. 23). Therefore, the court will deny Solee’s motion to remand for having been untimely filed.
              22             b. Failure to state a claim
              23             GMRI argues that the statute of limitations bars Solee’s claims against GMRI because the
              24      amended complaint does not relate back to the original complaint. (ECF No. 3). The court
              25      disagrees.
              26             “A claim may be dismissed as untimely pursuant to a 12(b)(6) motion ‘only when the
              27      running of the statute of limitations is apparent on the face of the complaint.’” United States ex
              28      rel. Air Control Techs., Inc. v. Pre Con Indus., Inc., 720 F.3d 1174, 1178 (9th Cir. 2013)

James C. Mahan
U.S. District Judge                                                  -4-
                1     (alteration omitted) (quoting Von Saher v. Norton Simon Museum of Art, 592 F.3d 954, 969 (9th
                2     Cir. 2010). In diversity actions, federal courts generally apply state statutes related to the
                3     commencement and tolling of statutes of limitations. Lindley v. General Elec. Co., 780 F.2d
                4     797, 799–801 (9th Cir. 1986); Walker v. Armco Steel Corp., 446 U.S. 740, 745–46 (1980).
                5            NRS 11.190(4)(e) sets forth a two-year limitations period for personal injury claims.
                6     Nev. Rev. Stat. 11.190(4)(e); Stalk v. Mushkin, 199 P.3d 838, 841 n.1 (Nev. 2009). Solee
                7     allegedly sustained his injuries on June 28, 2016. (ECF No. 3-2). Within two years, on August
                8     8, 2017, Solee initiated this action.   Id.   Thus, the only remaining question regarding the
                9     plausibility of Solee’s claims against GMRI is whether the amended complaint relates back to
              10      the original complaint.
              11             Solee filed the amended complaint pursuant to NRCP 15, which provides that an
              12      amended pleading relates back to the original complaint when:
              13
                             (1) the amendment asserts a claim or defense that arose out of the conduct,
              14                 transaction, or occurrence set out — or attempted to be set out — in the
                                 original pleading; or
              15             (2) the amendment changes a party or the naming of a party against whom a claim
                                 is asserted, if Rule 15(c)(1) is satisfied and if, within the period provided by
              16
                                 Rule 4(e) for serving the summons and complaint, the party to be brought in
              17                 by amendment:
                                 (A) received such notice of the action that it will not be prejudiced in
              18                      defending on the merits; and
                                 (B) knew or should have known that the action would have been brought
              19
                                      against it, but for a mistake concerning the proper party’s identity.
              20      Nev. R. Civ. P. 15(c)(1)–(2).
              21             Solee claims against GMRI arise from the same occurrence that Solee alleged in the
              22      original complaint—the June 28, 2016, trip and fall incident. See (ECF Nos. 1-1, 3-2). GMRI
              23      received notice of Solee’s claims when Solee initiated this action against BRE because the lease
              24      agreement between GMRI and BRE created a unity of interest. Costello v. Casler, 254 P.3d 631,
              25      635 (Nev. 2011) (“Courts are particularly amendable to imputing notice and knowledge the new
              26      and original defendants share an ‘identity of interest.’”); see also Echols v. Summa Corp., 601
              27      P.2d 716, 722 (Nev. 1979).
              28

James C. Mahan
U.S. District Judge                                                 -5-
                1            As for NRCP 15(c)(2)(B), the original complaint alleges that Solee tripped and fell by
                2     stepping into a sinkhole in the parking lot adjacent to Bahama Breeze. (ECF No. 3-2). These
                3     allegations indicate that Solee’s injury involved the parking lot located at 375 Hughes Center
                4     Drive, Las Vegas, Nevada 89109. GMRI, as the lessee of the parking lot, should have read the
                5     original complaint and understood that Solee would have named GMRI as a defendant but for his
                6     mistake concerning the proper party’s identity.
                7            In consideration of the foregoing, Solee’s claims against GMRI in the amended
                8     complaint relate back to the original complaint. Because Solee timely initiated this action, the
                9     statute of limitations does not bar Solee’s claims against GMRI.
              10      IV.    Conclusion
              11             Accordingly,
              12             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that GMRI’s motion to
              13      dismiss (ECF No. 3) be, and the same hereby is, DENIED.
              14             IT IS FURTHER ORDERED that Solee’s motion to remand (ECF No. 23) be, and the
              15      same hereby is, DENIED.
              16             DATED May 16, 2019.
              17                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -6-
